UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4877



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONALD HANTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (CR-03-402)


Submitted:   June 13, 2006                 Decided:   July 12, 2006


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. O’Leary, Columbia, South Carolina, for Appellant. Jonathan
S. Gasser, United States Attorney, Jane B. Taylor, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Hanton appeals from his convictions in the District of

South Carolina for a controlled substance conspiracy and a separate

money laundering conspiracy.    On appeal, he contends that the

district court erred in denying his motion to suppress on, inter

alia, the following grounds:   (1) the search warrant authorizing

the search of his residence was not supported by probable cause;

(2) the firearms seized during the search were outside the scope of

the warrant; and (3) his statements to federal agents were obtained

in violation of his Fifth Amendment rights. As explained below, we

reject these contentions and affirm.



                                I.

     During an investigation into a potential cocaine trafficking

conspiracy, federal agents uncovered evidence implicating Hanton in

drug trafficking and money laundering activity.    Relying on that

evidence, the agents sought and obtained a search warrant for 114

Elijah Lane, Dorchester, South Carolina.   The affidavit supporting

the search warrant indicated that Hanton resided at 114 Elijah Lane

with his girlfriend, Teresa Wilson.1   The affidavit specified that

Hanton had received sentences of two, four, and ten years for prior




     1
      According to the search warrant affidavit, Hanton listed 114
Elijah Lane as his residence on various loan applications, W-2
forms, and records of vehicle purchases.

                                2
convictions,   and     it    contained       information   regarding     Hanton’s

potential drug trafficking and money laundering activities.

     The drug trafficking information came from the statements of

three incarcerated inmates who asserted that Hanton sold them

cocaine and crack cocaine between 1996 and 1999.               The information

concerning     money        laundering        included     various      financial

transactions, employment records, and tax returns.                   According to

the affidavit, Hanton and Wilson leased or purchased five vehicles

between 1998 and 2001 for a total price of $81,211, including cash

down payments totaling $22,875.          Although Hanton paid for several

of these vehicles, at least four of them were registered in

Wilson’s name.    Hanton, meanwhile, filed no tax returns between

1996 and 2000, and reported only $13,021 in income for 2001.

During this time, Wilson claimed an annual salary of $18,000.

     On January 23, 2003, the magistrate judge issued a search

warrant for 114 Elijah Lane.         Although agents requested that the

warrant authorize a search for evidence of both money laundering

and drug trafficking, the magistrate judge found probable cause

only that the residence would contain evidence of money laundering.

Accordingly, the search warrant authorized the search and seizure

of evidence of money laundering, but did not authorize the search

and seizure of evidence of drug trafficking.

     The facts relating to the execution of the search warrant and

the motion to suppress are undisputed.            Agents executed the search


                                         3
warrant on January 27, 2003.   When Hanton arrived home from work

that day, agents Phil Ardis and Charles K. Cox approached him,

explaining that they had a warrant to search the premises and that

they wished to seek his assistance with their investigation.2   They

assured Hanton that he was not under arrest, and Hanton unlocked

the door and let them in so that they could execute the warrant.

Several agents searched the residence and seized, among other

things, two handguns and ammunition. While the search was ongoing,

agents Cox and Sean McMicking spoke with Hanton about cooperating

and told him about the possibility of signing a proffer agreement.

Under such an agreement, Hanton would be fully truthful about the

criminal acts of himself and others, and he would submit to a

polygraph examination. The Government, for its part, would not use

his statements against him.     The tone of the discussion was

conversational, and no threats were made to prosecute Hanton for

possessing the two handguns. Moreover, the agents never handcuffed

Hanton or drew their firearms in his presence.    Indeed, once the

residence was secured, they told Hanton that he was free to leave.

     At the conclusion of the search, Hanton agreed to enter into

a proffer agreement.    Accompanied by agent Cox, Hanton drove

himself to the Drug Enforcement Agency (“DEA”) office.          Upon



     2
      In approaching Hanton with the search warrant, the two agents
were dressed in plainclothes and followed Hanton to the back of the
residence to avoid the attention of other suspects in the
investigation who lived nearby.

                                4
arrival, Cox presented Hanton with a proposed agreement and allowed

Hanton to read it.   Because Hanton had not finished high school,

Cox then read the proposed agreement to him and described it in

layman’s terms.   Hanton promptly signed the proffer agreement and

proceeded to make statements implicating himself and others.

     Hanton later refused to submit to a polygraph examination,

thereby breaching the proffer agreement.    As a result, on June 9,

2004, the grand jury indicted him for three offenses:    conspiracy

to possess with intent to distribute and to distribute 5 kilograms

or more of cocaine and 50 grams or more of “crack” cocaine, in

violation of 21 U.S.C. § 846 (2000) (Count 1); being a felon in

possession of firearms and ammunition, in violation of 18 U.S.C. §

922(g)(1) (Count 2); and money laundering conspiracy, in violation

of 18 U.S.C. §§ 1956(a)(1), 1957 (Count 3).

     On September 2, 2004, Hanton moved to suppress the evidence

seized pursuant to the search warrant and the statements he had

made pursuant to the proffer agreement.       By his motion, Hanton

contended that the warrant was not supported by probable cause and

that the firearms seized were beyond its scope.         He further

asserted that his statements were made involuntarily and without

the benefit of Miranda warnings.      On November 29, 2004, the

district court conducted a hearing on the motion to suppress, after

which the court orally denied the motion.




                                 5
     On December 3, 2004, Hanton entered conditional pleas of

guilty on Counts 1 and 3, pursuant to Fed. R. Crim. P. 11(a)(2),

preserving his right to appeal the denial of his suppression

motion.   On August 26, 2005, the district court sentenced him to

concurrent sentences of 240 months imprisonment on Count 1 and 240

months imprisonment on Count 3.        Hanton has timely noted this

appeal, and we possess jurisdiction pursuant to 28 U.S.C. § 1291.



                                II.

     In reviewing the denial of a suppression motion, we review a

district court’s factual findings for clear error and its legal

conclusions de novo.   See United States v. Johnson, 114 F.3d 435,

439 (4th Cir. 1997).   And, in so doing, we give “great deference”

to a magistrate judge’s determination of probable cause for the

issuance of a search warrant.    See United States v. Wilhelm, 80

F.3d 116, 119 (4th Cir. 1996) (citing Illinois v. Gates, 462 U.S.

213, 236 (1983)).



                                III.

     Hanton makes three principal contentions on appeal, all of

which relate to his motion to suppress:    (1) the search warrant was

not supported by probable cause; (2) the seized firearms were

outside the scope of the search warrant; and (3) his statements

under the proffer agreement were obtained in violation of his Fifth


                                 6
Amendment rights.3   We assess each of these contentions in turn.

                                 A.

     Hanton first asserts that the search warrant was not supported

by probable cause because the information on which it was based was

stale, in that it related to events at least three years before the

search warrant was sought and issued. In assessing probable cause,

a magistrate judge is obliged to determine “whether given all the

circumstances set forth in the affidavit before him, there is a

fair probability that contraband or evidence of a crime will be

found in a particular place.”   Illinois v. Gates, 462 U.S. 213, 238

(1983).   On appeal, “[o]ur inquiry is directed to whether the

magistrate judge had a substantial basis for his conclusion that

probable cause existed.”   United States v. Williams, 974 F.2d 480,

481 (4th Cir. 1992).

     The facts spelled out in the challenged affidavit provided a

substantial basis for the magistrate judge to determine that


     3
      Hanton also contends that, because agents failed to leave a
correct copy of the search warrant at the residence, as mandated by
Fed. R. Crim. P. 41(f), the evidence seized pursuant thereto must
be suppressed. Because he raises this issue for the first time on
appeal, our review is for plain error only. See United States v.
Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006). As we observed in
Simons, the failure to leave a correct copy of the warrant does not
contravene the Fourth Amendment. United States v. Simons, 206 F.3d
392, 403 (4th Cir. 2000). Thus, in order to prevail on this issue,
Hanton must show either (1) that the failure to leave a correct
copy of the warrant at the premises was deliberate, or (2) that he
was prejudiced by such failure. See id. Hanton, however, has not
attempted to demonstrate either of these requirements, and the
district court thus did not plainly err in denying relief on this
contention.

                                  7
probable    cause    existed.         As   discussed    above,    the   affidavit

indicated that Hanton had sold drugs at 114 Elijah Lane between

1996 to 1999.       It further indicated that Hanton and Wilson leased

or purchased five vehicles between 1998 and 2001, on which they

spent sums of money that were grossly disproportionate to the their

reported incomes for those years.               Furthermore, although Hanton

provided the cash down payments for some of the vehicles, four of

them were placed in Wilson’s name.

     To be sure, the events identified in the affidavit occurred

three years before the search warrant was issued.                  Nevertheless,

“[t]he vitality of probable cause cannot be quantified by simply

counting the number of days between the occurrence of the facts

supplied and the issuance of the affidavit.”                  United States v.

Farmer, 370 F.3d 435, 439 (4th Cir. 2004) (concluding that probable

cause existed to search for evidence of money laundering even

though events supporting search warrant had occurred nine months

earlier).    First, documentary evidence of money laundering “[is]

not ordinarily destroyed or moved about from one place to another.”

Id. at 440.         Second, money laundering offenses are not “mere

isolated    violation[s],”      but    are     crimes   of   “a   protracted   and

continuous nature.”       Id. at 439.          Given the specific information

contained in the affidavit and the nature of the money laundering

activities    spelled    out    therein,       the   magistrate    judge   had   a

substantial basis for determining that there was a fair probability


                                           8
that evidence of money laundering would be found at 114 Elijah

Lane.

                                      B.

     Hanton next contends that the seized firearms should have been

suppressed by the district court because they were outside the

scope of the search warrant.         A search warrant must “particularly

describe” items to be seized.        United States v. Legg, 18 F.3d 240,

242 (4th Cir. 1994).        The search warrant for 114 Elijah Lane

authorized seizure of documentary evidence of money laundering; it

did not specify firearms.          Thus, the firearms must be suppressed

unless their seizure falls within some recognized exception to the

warrant requirement.    Id.

     The district court concluded that the seizure of the firearms

fell within the plain view exception to the warrant requirement.

Under the plain view doctrine, a warrantless search is authorized

when “(1) the officer is lawfully in a place from which the object

may be plainly viewed; (2) the officer has a lawful right of access

to the object itself; and (3) the object’s incriminating character

is immediately apparent.” United States v. Jackson, 131 F.3d 1105,

1109 (4th Cir. 1997).   On this point, Hanton contends only that the

incriminating   character     of    the    firearms   was   not   “immediately

apparent” to the searching officers because the residence searched

and the firearms seized were owned by Wilson, not Hanton, and




                                       9
because the agents and officers were not individually aware that

Hanton was a convicted felon.

     In order to justify a plain view seizure, however, it need not

be immediately apparent to each involved officer that the items

seized   are    incriminating;       “it    is    sufficient         that   the    agents

collectively [have] probable cause to believe the weapon [is]

evidence of a crime at the time of the seizure.”                     United States v.

Wells,   98    F.3d   808,     810   (4th       Cir.   1996)    (emphasis         added).

Importantly, the affidavit supporting the search warrant specified

that Hanton resided at 114 Elijah Lane.                  The officers were thus

justified     in   believing    that   he       possessed      any    firearms      found

therein, regardless of who actually owned the residence or the

firearms.      And the affidavit specified that he was a three-time

convicted felon, which was more than sufficient to provide probable

cause that the firearms were evidence that he was a felon in

possession of firearms, in contravention of 18 U.S.C. § 922(g)(1).

See Wells, 98 F.3d at 810.                 The incriminating nature of the

firearms was thus immediately apparent, and their seizure was

appropriate under the plain view doctrine.

                                           C.

     Hanton next contends that his statements made pursuant to the

proffer agreement should have been suppressed because (1) the

statements were made while he was in custody and without the




                                           10
benefit of Miranda warnings, and (2) the statements were not made,

and the proffer agreement was not signed, voluntarily.4

                                        1.

      Hanton first asserts that the statements were made while he

was subject to a “custodial interrogation” and entitled to Miranda

warnings.     See Miranda v. Arizona, 384 U.S. 436, 444 (1966).

Where, as here, there is no formal arrest, “[a]n individual is in

custody for Miranda purposes when, under the totality of the

circumstances, a suspect’s freedom of action is curtailed to a

degree associated with formal arrest.”           United States v. Parker,

262   F.3d   415,   419   (4th   Cir.   2001)   (internal   quotation   marks

omitted).

      The evidence shows that Hanton was not in custody. Hanton let

the agents into the residence with his own keys, the agents did not

handcuff him or draw their weapons in his presence, and they told

him that he was free to leave.5          See id. at 419 (concluding that


      4
      Hanton further contends that the statements he seeks to
suppress were obtained in contravention of his Sixth Amendment
right to counsel. These statements, however, were made before any
“initiation of adversary judicial proceedings” against him. United
States v. Alvarado, 440 F.3d 191, 199-200 (4th Cir. 2006)
(observing that “the Sixth Amendment applies to ‘criminal
prosecutions’ as opposed to criminal investigations”). Indeed, he
had not even been arrested. Accordingly, Hanton’s right to counsel
had not attached when he made the challenged statements, and the
statements were thus not obtained in contravention of the Sixth
Amendment.
      5
      Hanton takes out of context a statement made by Cox during a
detention hearing where Cox answered “Yes” to the question, “Did
y’all let him know that he wasn’t free to leave?” Agent Cox later

                                        11
defendant was not in custody where she was told she was not under

arrest; she was never handcuffed, restrained, or told that she

could not leave; she was in her own home and was not forced to

enter the room where the statements were made; and agents did not

draw weapons in her presence).     The conversations between Hanton

and the agents were not threatening in tone, and Hanton voluntarily

drove himself to the DEA office, where the challenged statements

were made.   See United States v. Uzenski, 434 F.3d 690, 704-05 (4th

Cir. 2006) (concluding that defendant was not in custody where tone

of discussion was not threatening, he came to the office to be

interviewed voluntarily, and he was not forcibly restrained or told

that he was under arrest).    Put simply, Hanton was not in custody.

                                  2.

     Next, Hanton asserts that the statements should be suppressed

because he did not enter into the proffer agreement or make his

statements voluntarily.      See United States v. Braxton, 112 F.3d

777, 780 (4th Cir. 1997) (observing that the Due Process Clause

requires the suppression of statements made where “the defendant’s

will has been overborne or his capacity for self-determination



clarified, in the same detention hearing, “I mispoke the first
time. We originally executed the search warrant, he was not free
to leave when we first got there, because for officer safety we
have to secure the scene prior to letting anyone go.       Once the
scene was secured and he had no weapons on him, he was free to
leave.” Viewed in context, the statement of Cox on which Hanton
relies does not demonstrate that he was in custody when he made the
challenged statements.

                                  12
critically impaired” (internal quotation marks omitted)).               Hanton

contends that the absence of defense counsel, the existence of

armed agents, and the implied threat to prosecute for the illegal

possession of firearms were sufficiently coercive that he signed

the   agreement   and   made   his   statements   involuntarily.        As   we

explained in Braxton, however, “[t]he mere existence of threats,

violence, implied promises, improper influence, or other coercive

police activity . . . does not automatically render a confession

involuntary.”     Id.   Even assuming the agents had advised Hanton

that he could be prosecuted for possession of firearms, “[t]ruthful

statements about [his] predicament are not the type of ‘coercion’

that threatens to render a statement involuntary.”               Id. at 782.

The undisputed evidence reflects an absence of any factors that

would   have    critically     impaired    Hanton’s   capacity    for   self-

determination.     The agents advised Hanton that he was free to

leave, they discussed the details of the proffer agreement with

him, and he then agreed to sign it and make his challenged

statements. The evidence thus fails to support Hanton’s contention

that he signed the agreement and made the statements involuntarily,

and the district court did not err in denying his motion to

suppress the statements.




                                      13
                                      IV.

      Pursuant to the foregoing, we reject Hanton’s contentions of

error and affirm his convictions.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the   materials   before   us   and   argument    would   not   aid    in   the

decisional process.

                                                                      AFFIRMED




                                      14